Citation Nr: 1510354	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-21 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 20% for diabetes mellitus.

2.  Entitlement to an increased rating in excess of 10% for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an increased rating in excess of 10% for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to the benefits currently sought on appeal.  Although the Veteran, upon filing his substantive appeal in July 2012, limited the issue he was appealing to diabetes mellitus, he presented testimony concerning the peripheral neuropathy issues at the August 2012 hearing.  As this occurred within 60 days of the issuance of the July 2012 statement of the case, the statements at the hearing, once transcribed, met the requirement of  38 U.S.C.A. § 7105(b) that a substantive appeal be in writing.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  He asserted that higher ratings were warranted for the peripheral neuropathy of the lower extremities and provided testimony concerning his symptoms and functional impairment.  Accordingly, the hearing transcript meets the requirements for a substantive appeal set forth in 38 C.F.R. § 20.202 (the substantive appeal should set out specific arguments relating to errors of fact or law made by the RO in reaching the determination being appealed.). Therefore the Board has jurisdiction over the issues pertaining to increased ratings for peripheral neuropathy of the lower extremities as well.  See Archbold v. Brown, 9 Vet.App. 124, 132 (1996).  

In August 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO. A transcript of the hearing is of record.

In a rating decision of October 2014, the RO denied the Veteran's claim of entitlement to individual unemployability.  However, as the Veteran has asserted that he is unemployable as a result of the service-connected diabetes mellitus and peripheral neuropathy of the lower extremities, a notice of disagreement is not required for the Board to have jurisdiction over this inferred claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has reviewed the Veteran's claims folder and the record maintained in VBMS and the Virtual VA paperless claims processing system.

It is noted that the Veteran raised the issue of entitlement to service connection for the loss of sense of smell as a result of exposure to agent orange.  See statements dated in September 2014 and October 2014 on VBMS.  As this matter has not yet been adjudicated, it is referred to the RO for consideration in the first instance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Diabetes mellitus is rated under Diagnostic Code (DC) 7913 of the Rating Schedule.  See 38 C.F.R. § 4.119 (2014).  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and the regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and the regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and the regulation of activities is assigned a 40 percent disability rating.  "Regulation of activities" has been defined as a medical necessity that the claimant avoid strenuous activities, both occupational and recreational.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) (holding that medical evidence is required to support the criterion "regulation of activities").

Diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet is assigned a 20 percent disability rating.  See 38 C.F.R. § 4.119 (2014), DC 7913.

Compensable complications of diabetes are to be evaluated separately, unless they are part of the criteria supporting a 100 percent evaluation.  Noncompensable complications are to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, DC 7913, Note (1) (2014). 

Generally, a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2014).  Furthermore, the fulfillment of the Board's duty to assist may include providing a thorough, contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The mere passage of time between the last examination and the Board's review does not necessarily render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

The Veteran indicated at the Board hearing of August 2012 that his condition has worsened.  Specifically he reported that his physician had informed him, based on a blood workup, that his average blood sugar level had increased.  He further stated that he was experiencing for the first time numbness of the calves (as opposed to numbness just of the feet and hands) and that he was no longer able to exercise by walking.

The most recent VA medical examinations that fully evaluated the nature and severity of the Veteran's disabilities took place in August 2011 for his peripheral neuropathy and in December 2010 for his diabetes mellitus.  The October 2014 medical examination was limited to the issue of individual unemployability and did not evaluate the Veteran's diabetes disability according to the full criteria of the Rating Schedule.  Therefore that examination report is inadequate for the purpose of determining the Veteran's claim for an increased rating for both diabetes mellitus and peripheral neuropathy of the lower extremities.

In view of the Veteran's suggestion of a worsening of his disabilities, a more contemporaneous medical examination is needed to evaluate the Veteran's service-connected disabilities of diabetes mellitus and peripheral neuropathy of the right and left lower extremities.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous); Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Updated VA treatment records should be obtained as well.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Thereafter the Veteran should be afforded an examination to determine the nature and current severity of his diabetes mellitus and peripheral neuropathy of the lower extremities.  The claims folder must be made available to the examiner, who should indicate in the examination report that the folder was reviewed in conjunction with the examination.

All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should evaluate and discuss the severity of all complications of diabetes mellitus and peripheral neuropathy of the lower extremities that the Veteran experiences.  As part of the overall report, the examiner should specifically address whether the Veteran's diabetes mellitus requires the regulation of activities (avoidance of strenuous occupational and recreational activities). 

The examiner should also provide information concerning the functional impairment that results from the Veteran's diabetes mellitus and peripheral neuropathy of the upper and lower extremities, to include the effects of medication taken for the disabilities, on the ability to function and perform occupational tasks.  

3. After completing the above action, and any other development that is deemed warranted, the claims should be readjudicated. If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




